ORDER
The Disciplinary Review Board having reported to the Court, recommending that ROBERT F. HENN of MIDLAND PARK, who was admitted to the bar of this State in 1966, be publicly reprimanded for failing to pursue a client’s interests with due diligence (in violation of RPC 1.3), for making misrepresentations to his client and failing to keep the client informed (in violation of RPC 1.4(a)), for violating the record-keeping requirements of Rule 1:21-6, and for failing to cooperate with *518disciplinary authorities (in violation of RPC 8.1(b)), and good cause appearing;
It is ORDERED that ROBERT F. HENN is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.